UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Schedule 14f-1 Information Statement PURSUANT TO SECTION 14F OF THE SECURITIES EXCHANGE ACT OF 1934 AND RULE 14F-1 THEREUNDER DON MARCOS TRADING CO. (Exact name of registrant as specified in its corporate charter) Commission File No. 333-142976 Florida 65-0921319 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1509 East Chapman Ave, Orange, CA (Address of principal executive offices) (Zip Code) (714) 639-1155 Registrant’s telephone number NOTICE OF CHANGE IN THE MAJORITY OF THE BOARD OF DIRECTORS This Information Statement is being mailed on or about August 19, 2011, by Don Marcos Trading Co. (the “Company”), to the holders of record of shares of common stock, no par value per share, of the Company (the “Shares”).You are receiving this Information Statement in connection with the intended appointment of four new members to the Company’s Board of Directors. NO VOTE OR OTHER ACTION BY OUR STOCKHOLDERS IS REQUIRED IN RESPONSE TO THIS INFORMATION STATEMENT.PROXIES ARE NOT BEING SOLICITED. 1 INTRODUCTION On August 15, 2011, owners of an aggregate of 32,100,000 shares of common stock of the Company sold in a private transaction 32,075,000 shares held by them to a group of approximately six purchasers for a total sales price of $325,000 originated from the purchasing group (the “Sale”). As a result of the Sale, Blue Sky Energy and Power, Inc. has acquired 28,065,625 common shares representing 58.1% of the total issued and outstanding common shares. Previously, Earl T. Shannon, Scott W. Bodenweber, and Steven W. Hudson were “promoters” of the Company as defined by the Securities and Exchange Commission (“SEC”). Earl T. Shannon owned 12,225,000 shares of common stock (only sold 12,200,000 shares of common stock), Scott W. Bodenweber owned 9,337,500 shares of common stock and Steven W. Hudson owned 9,337,500 shares of common stock of the Company for a total of 30,900,000 shares which represented in the aggregate 64% of the Company. Earl T. Shannon, Steven W. Hudson, Scott W. Bodenweber, Peter Wright, and Mark E. Tupper have agreed that 5,000,000 options issued on February 1, 2007 shall be cancelled as part of the Sale, leaving no remaining options outstanding. As agreed between the shareholder groups, Ilyas Chaudhary, George Djuhari, and Boedi Tjahjono will replace Earl T. Shannon, Steven W. Hudson, Scott W. Bodenweber, Peter Wright, and Mark E. Tupper on the Board of Directors of the Company.Ilyas Chaudhary shall be the Chief Executive Officer and President of the Company, Dading Soetarso shall be the Chief Financial Officer of the Company, and Aamna Virk shall be the Secretary of the Company.Appointment of the new officers and directors is effective ten days after this Schedule 14f-1 is delivered to our shareholders. This Information Statement is being mailed to stockholders of the Company pursuant to Section 14(f) of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and Rule 14f-1 thereunder. You are urged to read this Information Statement carefully.You are not, however, required to take any action with respect to the appointment of the new directors. The information contained in this Information Statement concerning Blue Sky Energy and Power, Inc. has been furnished to the Company by him.The Company assumes no responsibility for the accuracy or completeness of such information. 2 CERTAIN INFORMATION REGARDING THE COMPANY Voting Securities The common stock is the only class of voting securities of the Company outstanding.As of August 15, 2010, there were 48,300,000 shares outstanding and entitled to one vote per share. Security Ownership of Certain Beneficial Owners and Management The following table sets forth certain information with respect to the beneficial ownership of the Company’s common stock immediately after the Sale by: · each person known to beneficially own more than 5% of the common stock; · each officer and director of the Company (including proposed directors); and · all directors and executive officers as a group. Title of Class Name of Beneficial Owner Amount of Beneficial Ownership Percent of Class Common Stock Blue Sky Energy and Power, Inc.1 28,065,625 shares 58.1% Common Stock Ilyas Chaudhary 28,065,625 shares2 58.1% Common Stock Dading T. Soetarso 801,875 shares 1.7% Common Stock George Djuhari 0 shares 0% Common Stock Boedi Tjahjono 0 shares 0% Common Stock Faisal Chaudhary 28,867,500 shares3 59.8% Common Stock Aamna Virk 28,867,500 shares4 59.8% Common Stock All directors and officers as a group (6 people) 30,471,250 shares 63.1% Directors and Executive Officers The following sets forth the name, age and positions, of the Company’s officers and directors prior to the Sale.Also set forth below is information as to the principal occupation and background for such persons. 1 Blue Sky Energy and Power, Inc. (“BSEP”), a Delaware corporation is wholly owned by Blue Sky International Holdings, Inc., a Canadian corporation (“BSIH”) which in turn is wholly owned by Danyal Chaudhary Foundation, a California non-profit corporation (“DCF”).Ilyas Chaudhary is President, Aamna Virk is Secretary, and Ilyas Chaudhary, Aamna Virk and Faisal Chaudhary are all the directors of BSEP.Faisal Chaudhary is President, Aamna Virk is Vice President andSecretary, Faisal Chaudhary is Vice President and Aamna Virk and Faisal Chaudhary are all the directors of BSIH.Ilyas Chaudhary is the Executive Director, Faisal Chaudhary is the Treasurer, and Aamna Virk and Faisal Chaudhary are members of the Board of Trustees of DCF. 2 Consists of 28,065,625 owned by BSEP, of which Ilyas Chaudhary, Aamna Virk and Faisal Chaudhary are all the directors. 3 Consists of 801,875 shares owned by Faisal Chaudhary individually and 28,065,625 owned by BSEP, of which Ilyas Chaudhary, Aamna Virk and Faisal Chaudhary are all the directors. 4 Consists of 801,875 shares owned by Aamna Virk individually and 28,065,625 owned by BSEP, of which Ilyas Chaudhary, Aamna Virk and Faisal Chaudhary are all the directors. 3 Name Age Position Earl T. Shannon
